Citation Nr: 9935716	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; ex-spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1946 and from October 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to special monthly pension benefits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record indicates that the veteran is not 
blind, nor has corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less.

3.  The veteran is not a patient in an extended care facility 
that provides nursing care.

4.  The evidence shows that the veteran's disabilities 
substantially confine him to his dwelling or immediate 
premises.

5.  The evidence does not show that the veteran's 
disabilities and age prevent him from caring for his daily 
personal needs without the assistance of others on a regular 
basis.  He is not unable to protect himself from hazards or 
dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension benefits based 
on the need for regular aid and attendance of another person 
are not met.  38 U.S.C.A. §§ 1502(b), 5107(a)  (West 1991); 
38 C.F.R. §§ 3.314, 3.351, 3.352  (1999).

2.  The criteria for special monthly pension benefits on 
account of being housebound are met.  38 U.S.C.A. §§ 1502(b), 
5107(a)  (West 1991); 38 C.F.R. 
§§ 3.314, 3.351, 3.352  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded.  A claim for pension is well-grounded if three 
criteria are met: (1) the veteran had active military service 
of 90 days or more with at least 1 day being during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability); (2) there is 
evidence of income which does not exceed the statutory limit; 
and (3) there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314  
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999); see also 38 U.S.C. § 1521(a), (j)  (West 1991).  
Here, entitlement to nonservice-connected pension benefits 
has already been established.  This claim is for additional 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  In 
essence, the veteran alleges that his disabilities are worse 
than currently rated and that increased pension benefits are 
warranted as a result.  This is sufficient for a well 
grounded claim.  See e.g. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation had been considered by VA, he 
established a well-grounded claim).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination and 
a personal hearing.  It also attempted to obtain all medical 
evidence that the veteran indicated was available.  The 
veteran has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The claims file shows that the veteran was granted 
entitlement to nonservice-connected pension benefits by RO 
rating decision in April 1962.  That decision shows that his 
sole disability was epilepsy, grand mal.

In January 1995, the veteran submitted a claim seeking 
special monthly pension benefits.

Private medical records from September 1993 to April 1994 
show that the veteran underwent a radical perineal 
prostatectomy due to adenocarcinoma of the prostate.  A 
medical problem list also indicates that he had bronchial 
asthma, peptic ulcer disease, and epilepsy.  A September 1993 
treatment record indicates additional diagnoses of coronary 
artery disease, hypercholesterolemia, and status post 
myocardial infarction.

An April 1995 VA aid and attendance examination report shows 
that the veteran reported for examination via taxi and was 
accompanied by his spouse.  He was alert and coherent, but 
walked alone with a loss of balance.  Medical history, cited 
above, was reiterated.  It was also noted that he had an old 
bullet wound in the abdomen, right thigh, and left side of 
chest.  Present complaints were related to radiotherapy 
status post prostatectomy, involving arthralgia, loss of 
weight, numbness of extremities, and edema of the legs.  On 
examination, his state of nutrition was poor.  He was 
underweight.  He had a loss of balance.  There was no 
pathology involving the upper and lower extremities, except 
for a palpable bullet in the right thigh and acute pain in 
his coccyx.  The veteran performed his own self-care.  He was 
independent.  On a typical day, he watched television, helped 
his wife with chores, and took care of plants and flowers.  
He ambulated alone, accompanied by another person due to 
frequent episodes of epilepsy.  He was competent to manage 
his own funds.

VA medical records from April 1994 to September 1995 show 
treatment for the veteran's thyroid condition.  A December 
1994 chest X-ray report reveals pulmonary emphysema with 
atherosclerotic heart disease.  A November 1994 record shows 
that the veteran underwent biopsy of a mass on the left base 
of his tongue.  He also complained of chronic diarrhea and 
weight loss.

Private medical records from March 1996 to January 1997 show 
treatment for an active duodenal ulcer, hypotensive shock, 
hypothyroidism, arterial hypertension, and osteoarthritis.  
An April 1996 physician's note indicates that the veteran had 
severe bronchial asthma which limited his ability to walk 
long distances.  He required transportation for his VA 
medical appointments.

The veteran testified at a personal hearing at the RO in 
February 1997.  During the hearing, his representative noted 
that the veteran was in a wheelchair, and that several 
incidents had occurred to the veteran since the 1995 VA 
examination, namely an exacerbation of his asthma and a 
hemorrhage which required a blood transfusion.  The veteran 
reported that he was in bed or in a wheelchair and that he 
wore diapers.  He indicated that he was helped by his son, 
neighbors, or whoever was available.  He stated that he had 
help going to the bathroom.  He indicated that he could not 
walk, eat, or bathe by himself.  His representative asserted 
that he needed assistance with the therapy for his asthma.  
The veteran's ex-spouse indicated that she gave him baths and 
medications, helped him get dressed, prepared his meals, and 
got him ready for bed.  She also stated that she prepared his 
asthma therapy machine.

The most recent medical evidence is a May 1999 VA aid and 
attendance examination report.  It reflects that the veteran 
was status post prostatectomy and had a history of 
hypothyroidism, myocardial infarction, a bleeding duodenal 
ulcer, E. pylori infection of the stomach, epileptic 
seizures, fracture of the right parietal bone, and gunshot 
wounds to the abdomen, left chest, and right thigh.  The 
veteran reported a history of skull trauma and bronchial 
asthma, the latter requiring an intermittent positive 
pressure breathing (IPPB) machine.  He reported being 
tuberculin positive, and having lumbar spinal stenosis and 
sacroiliac degenerative joint disease.  He was also being 
treated for high blood pressure.  The report indicates that 
he required an attendant to report for the examination.  He 
was not hospitalized.  He was not permanently bedridden.  His 
vision was not 5/200 or worse.  He was mentally sound and 
capable of managing his benefits payments.  On a typical day, 
the veteran got up and walked to the bathroom to rinse his 
mouth, wash his face, brush his teeth, and shave.  He shaved 
every day.  He then had a cup of coffee and breakfast at a 
table by himself, at which time he took his medications.  
Later, he helped with chores, such as mopping the floor or 
washing the dishes.  During the day, he rested, watched 
television in the living room, and had lunch.  He bathed 
everyday.  Physical examination revealed that the veteran had 
an erect posture, was well-developed, and had a slight limp 
favoring his left leg.  His upper extremities had no 
restrictions.  He was still able to attend to the activities 
of daily living and the needs of nature by himself.  His 
lower extremities had a slight limp.  He was only able to 
walk short distances within the home.  There was no 
limitation or deformity of the spine, trunk, and neck.  
Ambulation was for short distances within the home, using a 
cane or walker.  He used a wheelchair when out of his home, 
and only left his home for medical appointments.

III.  Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See 
38 C.F.R. § 3.314(b)(3)  (1999).

a.  Aid & Attendance

"Aid and attendance" means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b)  (1999).  A veteran is 
considered in need of regular aid and attendance if he or 
she:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. 
§ 3.351(c)  (1999).  Section 3.352(a) indicates that the 
following criteria are accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a)  (1999).

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a)  (1999).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  Id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a)  (1999).  Moreover, determinations that he 
is so helpless, as to be in need of regular aid and 
attendance, will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In this case, the Board finds that the veteran does not meet 
the criteria for special monthly pension based on aid and 
attendance.  Specifically, from the evidence of record, the 
Board concludes that he is not blind, nor has vision of 5/200 
or less in both eyes.  He is also not a patient in a nursing 
home.  See 38 C.F.R. § 3.351(c)(2)  (1999).  Finally, the 
Board finds that the factual criteria for aid and attendance 
are not met.  In making this determination, the Board had to 
weigh the evidence of record, namely the 1997 personal 
hearing testimony versus the 1995 and 1999 VA aid and 
attendance examination reports.  The Board also considered 
all of the other medical evidence of record; however, while 
this evidence provides a clear medical history of the 
veteran's numerous physical problems, it does not provide 
clear assessments as to the overall disability caused by 
these ailments.  Objective findings and medical opinions as 
to the severity of the veteran's overall disability is 
provided only in the VA aid and attendance examination 
reports.

The veteran and his ex-spouse testified to his physical 
condition in February 1997.  They indicated that he could not 
do anything on his own.  They asserted that he was in a 
wheelchair, needed to wear diapers, and needed assistance of 
others to bathe, eat, and attend to the wants of nature.  
This evidence supports his claim for a special monthly 
pension due to the need for regular aid and attendance of 
another person.

The VA aid and attendance examinations reports provide a 
somewhat different overall disability picture.  They show 
that the veteran was not hospitalized, not bedridden, and was 
mentally sound.  The examination reports further indicate 
that he woke up on his own, attended to his own personal 
hygiene, and fixed his own meals.  He also helped out with 
household chores, such as mopping the floor and washing 
dishes.  The 1999 report specifically points out that he was 
able to attend to his daily living needs and to the wants of 
nature by himself.  This evidence refutes the veteran's claim 
of entitlement to a special monthly pension based on the need 
for aid and attendance.

From the above evidence, the Board must conclude that the 
veteran does not meet the criteria for special monthly 
pension due to the need for aid and attendance.  While 
testimony by the veteran and his ex-spouse indicate that he 
warrants such entitlement, the Board finds significantly more 
probative the VA examination reports.  These reports show the 
results of specific aid and attendance examinations, 
conducted for the sole purpose of determining the need for 
special monthly pension.  They were conducted by objective 
medical professionals.  Most importantly, the May 1999 
examination report is the most recent evidence of record.  It 
post-dates the February 1997 personal hearing testimony by 
more than 2 years and, thus, is considered to be much more 
representative of the current status of the veteran's 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In light of the above, entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person is denied.  38 C.F.R. § 3.352(a)  (1999).


b.  Housebound

If a veteran is not in need for regular aid and attendance, 
he or she may still meet the criteria for a special monthly 
pension by being housebound.  38 C.F.R. 
§ 3.351(a)(1)  (1999).  To so qualify, the evidence must show 
that he or she has a single, permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1999), and either has a separate and 
distinct disability rated as 60 percent or more or is 
"substantially confined to his or her home ... or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout his or her 
lifetime.  38 C.F.R. § 3.351(d)  (1999).

In regards to a single disability rated as 100 percent 
disabling, the Board notes that the veteran has a long 
history of a grand mal seizure disorder.  That disability was 
rated as 40 percent disabling by the RO's Hearing Officer in 
a decision attached to a June 1999 Supplemental Statement of 
the Case.  That rating was based on diagnostic code (DC) 8910 
of the Schedule for Rating Disabilities, 38 C.F.R. Part 4  
(1999).  See 38 C.F.R. § 4.124a, DC 8910  (1999).  Under DC 
8910, a 40 percent disability rating is warranted for a 
seizure disorder manifested by 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly.  Id.  Higher ratings are warranted for 
more frequently occurring seizures, including a 100 percent 
disability rating for seizures averaging at least 1 major 
seizure per month over the last year.  Id.  A major seizure 
is characterized by generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head; or sudden jerking movements of the arms, trunk, or 
head; or sudden loss of postural control.  38 C.F.R. 
§ 4.124a, DC 8911, Notes (1), (2)  (1999).  

The April 1995 VA examination report indicates that the 
veteran complained of an exacerbation of his epileptic 
seizures since radiotherapy treatment for his thyroid.  
Diagnosis was grand mal epilepsy.

The most recent medical evidence consists of a May 1999 VA 
epilepsy and narcolepsy examination report.  It indicates 
that the veteran has had epileptic seizures since the 1950s, 
beginning during active service.  The veteran reported 
medical treatment for seizures since 1951, with a present 
prescription for Dilantin.  That prescription was purchased 
by the veteran when he could afford it.  The veteran's last 
seizure had been the prior day.  He referred to 1 to 2 
seizures per week.  Since being on medication, the most he 
had gone without a seizure was 18 days.  He described his 
seizures as starting with a sensation of numbness in his 
right lower extremity, which progressed upwards through that 
side.  Then, the veteran had a loss of consciousness and fell 
to the floor with a generalized tonic-clonic seizure during 
which he bit his tongue and lost urinary and sphincteric 
control.  After the seizures, he felt nauseated, weak, and 
sleepy.  It was noted that the veteran had suffered multiple 
traumas during his seizures, including fractures on at least 
2 occasions.  Diagnosis was right partial sensory seizures, 
with secondary generalization.

The remaining medical evidence consistently reports a medical 
history of grand mal epilepsy.

In this case, the Board concludes that the veteran's seizures 
are of the "major" type because, according to the 1999 VA 
report, they involve a loss of consciousness and a tonic-
clonic seizure state.  In addition, the Board finds that the 
veteran's medical history indicates at least 1 such seizure 
per month over the last year.  Therefore, his grand mal 
seizure disability warrants a 100 percent disability rating 
pursuant to DC 8910.  38 C.F.R. § 4.124a  (1999).

[It should be noted that the Board also finds that a 100 
percent disability rating is warranted for the veteran's 
carcinoma of the prostate, status post radical prostatectomy.  
The RO originally rated that disability as noncompensable (0 
percent disabling) under DC 7527 of the Rating Schedule.  See 
38 C.F.R. § 4.115b  (1999).  However, DC 7527 applies to 
prostate gland injuries, not cancer.  Carcinoma of the 
prostate clearly should be rated under DC 7528 for malignant 
neoplasms of the genitourinary system.  Id.  Although the RO, 
in its June 1999 Supplemental Statement of the Case, did rate 
the veteran's prostate condition pursuant to DC 7528, it 
assigned only a 10 percent disability rating for that 
disability.  DC 7528 specifically authorizes, in all cases, 
an initial 100 percent total rating.  Id.  That rating may be 
reduced, if certain procedures are followed.  Id.  Therefore, 
although the outcome of this claim is not dependent on this 
analysis, the Board finds that the veteran's carcinoma of the 
prostate, status post radical prostatectomy, also warrants a 
100 percent total rating.]

Since the Board finds sufficient evidence that the veteran 
has a disability rated as 100 percent disabling, the final 
requirement for a special monthly pension due to being 
housebound is that he be "substantially confined to his or 
her home ... or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout his or her lifetime.  38 C.F.R. § 3.351(d)  
(1999).  The Board so finds.  Both the 1995 and 1999 VA aid 
and attendance reports state that the veteran required the 
use of a wheelchair in order to get to his medical 
appointments.  In fact, the 1999 report specifically notes 
that he was able to walk short distances within his home, but 
that he needed a wheelchair and assistance of others to leave 
his home.  He only left his home to attend medical 
appointments.  That the veteran is not able to leave his home 
is also supported by his own testimony during his personal 
hearing.  Overall, the Board concludes that the veteran is 
substantially confined to his home or immediate surroundings 
and that this situation is reasonably certain to remain 
throughout his lifetime.  Therefore, he meets the 
requirements for housebound status.

In light of the above, the veteran's claim for special 
monthly pension due to being housebound is granted.



ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person is 
denied.

Entitlement to special monthly pension benefits on account of 
being housebound is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

